Citation Nr: 1740732	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  06-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to in-service exposure to herbicide agents and/or asbestos.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970, to include service in the Republic of Vietnam from April 1968 to December 1969.  He received, among other decorations, a Bronze Star Medal and the Vietnam Service Medal for his honorable service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The Board previously considered the claim in March 2017.  The appeal initially included the issue of entitlement to service connection for colorectal cancer which was granted in the March 2017 Board Decision.  Therefore, that issues is not in appellate status, and is not before the Board because there remain no questions of law or fact as to the fully granted issue.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the March 2017 remand, the Board ordered the AOJ to attempt and obtain the Veteran's private treatment records from Dr. C.R. from 1999 to the present.  In response to an April 2017 VA development letter, the Veteran submitted additional records and indicated that there are no more medical records to submit or obtain.

Next, the Board requested an addendum opinion to the October 2016 VA medical opinion which was obtained in April 2017.  The April 2017 VA examiner found the Veteran's GERD was less likely than not a result of military service.  However, the examiner essentially based this opinion on the fact that he found the Veteran's lay testimony to be "less convincing" than the silence in the medical record.  

The Court has held that "[t]here is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). "[E]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion.") Monzingo v Shinseki, 26 Vet. App. 97, 106 (2012). Rather, it is the Board that must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).

Here, the Board needs the examiner to comment on whether the current condition could be related to service while taking into account the Veteran's lay report of symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).
To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA treatment records with the electronic claims file.

2.  Following completion of the above, obtain an addendum opinion from a gastroenterologist.  Following reviewing the claims file, the medical professional is asked to provide the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's GERD began in or is etiologically related to service?  The examiner must comment on the Veteran's report of in-service heartburn symptoms, as discussed at the September 2012 VA esophageal conditions examination.  Specifically, the Veteran reported that he was admitted for in-patient care for two days.  He was originally believed to have appendicitis but it was then determined to gastric and he was prescribed Maalox.

A complete rationale for any opinion provided is requested.  If the medical professional is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

3. Then, the Veteran's claim should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




